Citation Nr: 0511050	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-12 862	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for a right eye cataract.



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran had active service from March 1962 until March 
1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.

The veteran's claim was remanded by the Board for further 
development in February 2004.  The development has been 
completed and the veteran's claim is now ready for Board 
review.


FINDING OF FACT

The veteran did not develop a right eye cataract until many 
years after service, and the right eye cataract is unrelated 
to right eye trauma during service or to any other incident 
of service.


CONCLUSION OF LAW

A right eye cataract was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in February 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially denied prior to provision of 
VCAA notice.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical records have been obtained.  The veteran has 
been provided a VA examination and his VA medical records 
have been obtained.  The veteran has submitted private 
medical records.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and has done so.  There is no indication that 
there exists any additional obtainable evidence which has a 
bearing on the veteran's claim which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

History and Analysis

The veteran's service medical records reveal that the veteran 
received a right eye injury in June 1962.  

A June 1979 letter from a private physician indicates that 
the physician saw the veteran in August 1964 for a healed 
lesion of the right macula.  

A January 1980 VA examination report contains a diagnosis of 
injury to the right eye.  The veteran was noted to have 
slight loss of visual acuity of the right eye and scotoma.

On VA examination in February 2002, the examiner noted that, 
when injured in June 1962, the veteran's diagnosis was 
contusion to the right eye with macular edema and choroidal 
tear.  The impression was old trauma to the right eye, 
cataract of the right eye, with intumesence and presbyopia.  

An October 2002 letter from the veteran's private eye doctor 
states that the veteran now has a cataract developing in his 
right eye.  This physician noted that most of the veteran's 
vision problems stem from the in-service eye trauma, which 
left the veteran with decreased acuity, intermittent 
diplopia, anisometropia and a visual field defect.

The veteran was again examined by a VA physician in March 
2003.  This physician noted that he did not have the 
veteran's claims file to review.  Because of the lack of the 
veteran's claims file, the examiner was unable to determine 
if the veteran had had a cataract in the right eye at the 
time of the right eye trauma.  The examiner thought that if 
there had been a significant traumatic cataract, it would 
have been removed by now.  The examiner stated that the 
veteran's decreased vision was due to the right eye trauma, 
but he believed that the cataract was more age-related.  The 
examiner noted that the veteran had also developed a left eye 
cataract, which was also age-related.  In May 2004, the 
veteran's claims file was examined by the VA physician.  The 
VA physician stated that his previous feeling had been that 
the cataracts, in both the right and left eyes, were age-
related.  He noted that following the right eye injury in 
June 1962, there was no mention of lenticular changes of the 
right eye until 1993.  The VA physician opined that if the 
right eye cataract had been related to the injury, it would 
have appeared much sooner.  He further noted that both of the 
veteran's eyes now had cataracts, the right being more 
advanced than the left.  The VA physician was of the opinion 
that the veteran's right eye cataract was not due to the 
veteran's in-service eye injury.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran asserts that his right eye cataract is related to 
the right eye injury he experienced in service.  However, as 
a layperson he is not competent to render a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

In December 2004, the veteran's representative suggested that 
because the veteran's right eye cataract is more advanced 
than the veteran's left eye cataract, the right eye cataract 
may be due to the injury in service.  The Board notes that in 
May 2004, the VA physician noted that the veteran's right eye 
cataract was farther advanced, yet the VA physician still 
opined that the veteran's right eye cataract was unrelated to 
service.

The Board finds that the preponderance of the medical 
evidence is against the veteran's claim.  The Board notes 
that the October 2002 statement of the veteran's private 
physician did not relate the veteran's right eye cataract to 
the veteran's in-service injury.  In fact none of the medical 
evidence of record, either private or VA, relates the 
veteran's right eye cataract to service.  The veteran was not 
shown to have a right eye cataract during service or for many 
years after discharge from service.  Furthermore, a VA 
examiner, after an examination of the veteran, and a later 
review of the veteran's medical records, expressed the 
opinion that the veteran's right eye cataract was unrelated 
to the in-service injury.  He opined that the veteran's 
cataracts were due to age and not to any injury.  Since the 
only medical evidence of record reflecting etiology of the 
veteran's right eye cataract indicates that the veteran's 
right eye cataract is unrelated to service, the preponderance 
of the evidence is against the veteran's claim for service 
connection for a right eye cataract.  


ORDER

Entitlement to service connection for a right eye cataract is 
denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


